Citation Nr: 0114027	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for a low back disability. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1967, the RO 
denied service connection for a low back disability.

2.  The evidence received since the RO's December 1967 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's December 1967 decision, which denied a claim of 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's December 1967 decision denying the claim of service 
connection for a low back disability, and the claim for a low 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's spine was normal at the time of his July 1963 
Naval Reserve enlistment examination.

The veteran served on active duty in the Navy from January 
1965 to January 1967.

In January 1965, the veteran was examined for Navy enlistment 
purposes, at which time his spine was within normal limits. 

A consultation request, dated in July 1966, reflects that the 
veteran presented for treatment with complaints that he had a 
chronic lumbar ache for over 4 months.  He related he had 
been placed on light duty, and was taking Robaxin and Darvon 
with negligible results.  It was also noted that he had 
undergone a thorough urological work-up for persistent pyuria 
and hematuria, and no pathology was found.  He reported a 
history of routine heavy lifting, and it was requested that 
he be given an evaluation for a questionable orthopedic 
problem.  During the consultation examination, the veteran 
reported that his mid back pain did not radiate and was 
localized to the paraspinal muscles at T12-L1.  He said that 
his pain was aggravated by standing or sitting for long 
periods, and felt stiff most of the time as if someone was 
pushing on it.  On physical examination, it was noted that he 
had mild deep muscle tenderness at T12-L1, bilaterally, but 
more so on the right side.  Muscle spasms were present.  His 
remaining examination was entirely within normal limits.  The 
impression was that the veteran's back problems may represent 
a mild chronic muscle sprain.  It was also opined that it was 
more likely than not that he did not have any orthopedic 
pathology. 

On separation examination in January 1967, the veteran's 
spine was clinically normal.  

In a statement, Eugene D. Angelo, M.D., indicated that he had 
treated the veteran in April 1967, for complaints of back 
pain.  X-ray studies performed at Bradley Hospital in April 
1967 were noted as showing slight narrowing of the 
lumbosacral disc interspaces, posteriorly.  The veteran was 
diagnosed as having a lumbosacral spine strain. 

In May 1967, the veteran filed an application for service 
connection for a back disability. 

A May 1967 medical record reflects that the veteran presented 
for VA treatment with X-ray studies of his lumbosacral spine, 
which had been taken at another facility.  It was noted that 
the X-ray studies did not reflect arthritis, and were 
essentially negative.  A physical examination of the 
veteran's spine revealed normal range of motion (with no 
pain), normal reflexes, and no muscle spasms.  Medication was 
prescribed.  

By a December 1967 RO decision, service connection for a low 
back disability was denied.  The RO noted that a back 
disability had not been noted at the time of the veteran's 
discharge examination.  The veteran was properly informed of 
the RO's decision in a January 1968 letter, which was sent to 
his last address of record.  The veteran did not file an 
appeal.  Evidence received since the RO's December 1967 
decision is summarized below in chronological order. 

Service medical records were received by the RO which show 
that in March 1966, the veteran presented for treatment, 
indicating he felt soreness at the base of his spine.  Two 
days earlier, he reported, he had been doing sit-ups on deck 
and had suffered a surface abrasion.  In April 1966, the 
veteran again complained of a back ache.  The diagnosis was a 
minor muscular back strain, and medication was prescribed. 

Service medical records, dated in May 1966, show that the 
veteran complained of persistent back or flank pain.  He 
related he had experienced pain just above the iliac crest 
for 8 months.  It was noted that his original genitourinary 
symptoms were investigated but all studies were negative 
except for a urinalysis which showed white and red blood 
cells.  Recent urinalyses were noted as negative and no 
genitourinary symptomatology was detected  The diagnosis was 
a questionable muscular strain of the low back (chronic).  
For several weeks (in May and June 1966), the veteran 
continued to complain of mild low back aching, and was 
diagnosed as having a chronic low back strain. 

In a September 1988 application to reopen his claim of 
service connection for a low back disability, the veteran 
indicated he had hurt his back in March 1966 while conducting 
"underway replenishments via highline detail."  
Specifically, he related, he had fallen down some stairs and 
that bottles or cylinders of gas had landed on top of him.  
He said he had sought treatment at sick bay in April and 
August.  After service, in February 1967, he said he had seen 
Dr. Brown, in Southington, Connecticut for spinal X-rays and 
was told he had acute inflammation of the lower disc area and 
a tipped pelvis.  He also related he had gone to a VA 
hospital where he decided not to proceed with a drastic 
operation, which had been recommended.  In 1982, he said, he 
underwent disc surgery.

In an October 1988 RO letter, the veteran was instructed to 
submit new evidence in order to reopen his claim; and he did 
not respond. 

In March 1990, the RO received the veteran's application to 
reopen his claim of service connection for a low back 
disability.  In the application, he indicated he had injured 
himself in April and August 1966.  In a May 1990 RO letter, 
the veteran was instructed to submit new evidence in order to 
reopen his claim; and he did not respond.

In August 1995, the veteran was hospitalized at a VA 
facility.  It was reported that he had a long history of low 
back pain, which radiated down his right leg.  It was noted 
he had undergone a L4-L5 diskectomy 12 years earlier, but 
that his right leg pain continued to persist.  During the 
course of the hospitalization, he underwent a L3, L4, L5 
total laminectomy, foraminotomies, and a L5-S1 diskectomy.  

In April 1999, the RO received the veteran's application to 
reopen his claim of service connection for a low back 
disability. 

In February 2001, the veteran submitted a private treatment 
record, signed by Mukesh D. Bhatt, M.D.  The veteran waived 
RO jurisdiction over this evidence.  The private treatment 
record appears to be dated in February 2001 and shows that 
the veteran complained of low back pain.  The assessment was 
acute lower back pain with radiation to L4-L5-S1, and status-
post lumbar surgery, among other things. 

In February 2001, the veteran presented testimony at a Board 
video-conference hearing.  He testified that he did not have 
back problems prior to his entry into military service.  
During active duty, while aboard a destroyer, he said, he 
injured his back when the oxygen bottle he was carrying fell 
on him.  He also related that he had back problems as a 
result of doing sit-ups.  He indicated he had received 
medical care for his back problems during active duty.  About 
three weeks to a month after his service discharge, he 
related, he saw a private doctor for back treatment, and was 
told he had a lumbosacral strain.  He also indicated that he 
sought treatment at VA and was told that he had a back 
problem which could be treated with immediate surgery.  He 
said he declined this treatment option.  He said he had filed 
a claim of service connection for his back disability shortly 
after his discharge, but the claim was denied.  He said he 
was neither informed of the outcome of his claim nor informed 
of his appellate rights by VA.  For the last 20 years, he 
said, he had received low back treatment from a chiropractor.  
As for VA treatment, he indicated he started going to the 
Palm Beach facility beginning in 1994, but was not currently 
receiving treatment.  Over the years, he said, he had 
undergone back surgery, but that such had not corrected his 
problems.  Currently, he related that he was receiving 
treatment from a private physician who reportedly told him 
that there was an etiological relationship between his 
current back disability and his inservice back injury.  
Following the conclusion of the hearing, the record was held 
open for 60 day to enable the veteran to submit additional 
evidence in support of his claim. 

In March 2001, the veteran submitted additional evidence, 
namely a private treatment record and a statement from Mrs. 
[redacted], who is the wife of a chiropractor.  The 
veteran waived RO jurisdiction over this evidence, which is 
summarized below.

In a March 2001 private treatment record, signed by Mukesh D. 
Bhatt, M.D., it was reported that the veteran had been having 
chronic pain since sustaining injuries during his Navy 
service in 1965.  Following an examination, the impressions 
included acute lower back pain with radiation to the right 
side of L4-L5 and S1.  Dr. Bhatt opined that the veteran's 
current back condition was related to his original injury of 
1965. 

A March 2001 statement of Mrs. [redacted] indicates that she had 
periodically served as the receptionist for her husband, Dr. 
Burgess, who was a chiropractor.  She noted that the veteran 
was under Dr. Burgess' care from 1972 to 1980.  She further 
noted that related medical records were destroyed. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In December 1967, the Board denied the veteran's claim of 
service connection for a low back disability.  It is noted 
that the RO sent the veteran a letter in January 1968 
informing him of the outcome of the December 1967 decision 
and apprising him of his appellate rights.  Thereafter, he 
did not respond.  During his February 2001 Board hearing, the 
veteran seemed to suggest that he had not received notice of 
the RO's December 1967 decision, or information about his 
appellate rights.  There is no evidence in the record to 
overcome the presumption in favor of administrative 
regularity with regard to receipt of the denial notice in 
January 1968.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Hyson v. Brown, 5 Vet. App. 262 (1993).  It is 
pointed that the RO sent the denial notice to the veteran's 
last address of record.  Accordingly, the Board holds that 
the December 1967 RO decision is final and went unappealed.  
The veteran's claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

When the RO denied the claim of service connection for a low 
back disability in December 1967, it considered the veteran's 
service medical records, which show that on enlistment 
examination in January 1965, the veteran's spine was normal.  
In July 1966, the veteran presented for treatment, 
complaining of a low back problem of four months duration.  
Following an examination, the impression was a mild chronic 
muscle sprain.  Additionally, the examiner indicated that it 
was more likely than not that the veteran did not have any 
orthopedic pathology.  On separation examination, in January 
1967, the veteran's spine was clinically normal. 

The RO also considered post-service medical evidence, 
including the statement of Eugene D. Angelo.  Dr. Angelo 
indicated that he had treated the veteran for back complaints 
in April 1967, and had diagnosed the veteran as having a 
lumbosacral spine strain.  X-ray studies were noted as 
showing slight narrowing of the lumbosacral disc interspaces.

Finally, the RO reviewed a May 1967 VA medical record.  This 
medical record reflects that the veteran's spine was normal 
on physical examination.  Additionally, it is noted that the 
veteran apparently brought his X-rays to the VA for 
interpretation, following his examination by Dr. Angelo.  The 
VA examiner opined that the X-ray studies did not reflect 
arthritis and were essentially negative.  The VA examiner's 
interpretation of the X-ray studies clearly conflicts with 
Dr. Angelo's interpretation which is noted above. 

Evidence received since the RO's December 1967 decision 
consists of numerous service medical records dated from March 
to June 1966, which show that the veteran received treatment 
for his low back on several occasions and was diagnosed as 
having a low back strain during active duty.  These service 
medical records are neither cumulative nor redundant of 
evidence previously considered as they tend to show that the 
veteran repeatedly sought treatment for back complaints 
instead of just showing that he presented on one occasion.  
Moreover, inasmuch as the service medical records speak 
directly to whether he incurred a back injury in service, the 
Board finds that the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In sum, it is concluded that the service medical 
records, dated from March to June 1966, constitute new and 
material evidence.  38 C.F.R. § 3.156.

Finally, additional evidence includes VA and private medical 
records dated from the 1990s to 2001.  These records 
generally reflect that the veteran has received current 
treatment for a low back disability (including surgery).  
Most notably, a March 2001 treatment record, prepared by Dr. 
Mukesh D. Bhatt, reflects the opinion that the veteran's 
current low back problems are related to service.  Since the 
private and VA medical records as well as Dr. Bhatt's 
statement speak directly to the presence of a current 
disability and the likelihood of a nexus between the current 
disability and service, the Board finds that the evidence is 
new and material.  The evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id.

In sum, it appears that the prior denial was, in part, based 
on a lack of competent evidence of a current disability.  The 
evidence added to the record cures one of the evidentiary 
defects that had existed.  The evidence is new and material. 
 

ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disability, the 
claim is reopened.


REMAND

The veteran's claim was reopened on the basis that new and 
material evidence had been submitted.  The next step is to 
address the question of whether service connection is 
warranted.  It is noted that it is unclear as to whether the 
etiological opinion of Dr. Bhatt (referenced above, which 
linked the veteran's current back condition to military 
service) took into consideration the entire evidentiary 
record.  In view of the unresolved medical questions in this 
claim, it is concluded that a VA examination is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  (It is noted 
that the veteran has not yet been afforded a VA compensation 
examination to determine the etiology of his low back 
disability.)
 
Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for back 
problems, including but not limited to 
Mukesh D. Bhatt, M.D., Dr. Brown, and the 
VA facilities in Florida.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any back 
disability.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following:

State a medical opinion as to whether it 
is at least as likely as not that any 
current low back disability is the result 
of a disease or injury he had in service.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  [Reference is made to M21-
1, Part IV, paragraph 28.09(b)(3).]  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  The RO should readjudicate the claim 
of service connection for a low back 
disability.  The entire claims file must 
be reviewed prior to any adjudicatory 
action.  If the claim is denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence, including all 
medical evidence and statements added to 
claims folder since the last statement of 
the case), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

